Citation Nr: 1542562	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Wegener's disease. 

2.  Entitlement to service connection for a kidney condition, to include as secondary to Wegener's disease. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1978 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

The issue of service connection for a kidney condition, to include as secondary to Wegener's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The Veteran's current Wegener's disease is of service origin.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, Wegener's disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As it relates to the issue of service connection for Wegener's disease, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all of the evidence in in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran maintains that his current Wegener's disease, diagnosed in 2005, had its onset in service, as evidenced by the symptoms he had in service, which are symptoms associated with Wegener's disease.  

The Veteran has reported and testified that through research, he has found that the initial signs of the disease are extremely variable, and diagnosis can be severely delayed, due to the non-specific nature of the symptoms, which can manifest themselves in the body anywhere from one month to thirty years later.  He has indicated that it is a complex and potentially serious disease, and the probability of contracting it is three in every one hundred thousand people.  Symptoms indicative of Wegener's disease include sudden sensorineural hearing loss; upper respiratory tract infections; pain in the muscles and joints, musculoskeletal system; ear, nose and throat involvement; skin problems; conjunctivitis; fever, and fatigue or malaise. 

The Veteran has indicated that his military records have corresponding entries for each of these symptoms.  For example, sudden sensorineural hearing loss is well-documented, including his being hospitalized twice on active duty, in 1987 and 1988 for this illness, for which service connection is currently in effect.  Upper respiratory infections were recorded on eight separate occasions, and service connection is currently in effect for musculoskeletal conditions.  Also contained in the treatment records are ear, nose and throat references to include epistaxis, rhinitis, serous otitis media and conjunctivitis, all of which are symptoms of Wegener's disease.  He has also noted that there are also multiple references of skin problems contained in the service treatment records, for which he currently receives compensation.  The Veteran maintains that these symptoms, when analyzed by a seasoned physician, along with other tests already performed post-service, inescapably prove the existence of Wegener's disease while on active duty. 

In conjunction with the Veteran's claim, a VA opinion was obtained from a nurse practitioner in September 2012.  The examiner indicated that the claims folder was available and had been reviewed.  A diagnosis of Wegener's disease was rendered at that time.  

The examiner noted that the Wegener's Granulomatosis was diagnosed in 2005.  She observed that the Veteran was having symptoms in 1987, when he  experienced hearing loss, dizziness, vertigo, nausea, and vomiting.  He was hospitalized for one week while stationed in Maine.  He was seen by a civilian doctor and was diagnosed with sensorineural hearing loss.   He was transferred in January to Washington DC and was tested for one month with no diagnoses given at that time.  He was treated with Prednisone but the medication did not help.  The Veteran was then transferred to Maine without a diagnosis, and in March 1988 went on two weeks terminal leave and when visiting Otis Air Force Base, obtained employment in the Active National Guard.  He remained there for 10 years and was seen over the years and was diagnosed with possible vasculitis.  He was also noted to have had positive antineutrophil cystplasmic antibodies (ANCA) biopsy (1990's).  

The examiner noted that the Veteran reported that he had reviewed his medical records and found that he had 22 symptoms while he was in service that fit the Wegener's criteria  The examiner indicated that the Veteran had a deviated septum, saddle nose deformity, and epistaxis.  She further observed that the Veteran lost his left kidney to cancer in 2005.

The examiner also noted that the Veteran currently had arthralgias, lower leg pains, lethargy, visual disturbances, headaches, shortness of breath, skin lesions, and recurrent upper respiratory infections, and that medications that were used for treatment over the years included prednisone and cyclophosphamide. 

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner stated that Wegener's disease was an autoimmune disease which caused diffuse vasculitis (inflammation of the vasculature) particularly in the nose, respiratory tract, and kidneys.  She indicated that there was no known cause of Wegener's; therefore, it was not likely that Wegener's disease was caused by the military.  However, she did note that there was documentation in the claims folder of vague symptoms that were later consistent with Wegener's disease.  

Treatment records obtained from the Social Security Administration in conjunction with the Veteran's claim contain a July 2012 handwritten note from the Veteran's treating physician, J. N., M.D., wherein he indicated that he had explained to the Veteran that he did not believe that he had Wegener's disease in 1992.  He stated that he agreed with the Veteran that it was not 100 percent impossible that he had it then, but he felt that it was highly improbable that he had it in 1992.  

In a February 2015 letter, the Veteran's treating physician, M.B., M.D., indicated that after reviewing extracts from the Veteran's military medical records and records at his office dating back to 1988, the symptoms identified such as sinusitis, rhinitis, nasoseptum problems. blood vessel issues, serous otitis, and hearing loss were an early manifestation of his Wegner's granulomatosis, that was eventually diagnosed in October of 2005, and for which he was currently under treatment.  He indicated that the etiology of this disease was unknown and there was no cure.  He stated that it was his medical opinion that the symptoms of Wegner's occurred during the Veteran's military service in the USAF.  

Based upon the lay and medical evidence of record discussed above, the Board finds that the evidence is in equipoise as to whether the Veteran's Wegener's disease is related to his period of service.  Although the service treatment records did not contain any findings or diagnoses of Wegner's disease, the Veteran's service treatment records do contain evidence of treatment for symptoms that may be attributable to Wegener's disease.  These symptoms include disorders for which service connection is already in effect, to include hearing loss.  

Moreover, there are medical opinions both in favor and against the Veteran's current Wegener's disease being related to his period of service.  The September 2012 VA examiner, indicated that it was not at least as likely as not that the Veteran's Wegener's disease was related to his period of service.  She based this upon there being no findings of Wegener's disease in service and there being no known cause of Wegener's disease.  However, she did note that there was documentation in the claims folder of vague symptoms that were later consistent with Wegener's disease. 

In contrast, the Veteran's private physician, following a review of the Veteran's service treatment records, and his own office records, indicated that it was his medical opinion that the symptoms of Wegener's occurred during the Veteran's military service in the USAF.  

These opinions were both based upon a review of the Veteran's service treatment records and contained rationale to support the conflicting opinions.  As such, the opinions are in equipoise.  Moreover, the VA examiner in her opinion, noted that the Veteran's service treatment records contained vague symptoms that were consistent with Wegener's disease.

As the Veteran's treatment records contain symptoms which are consistent with symptoms associated with Wegener's disease, and as the opinions concerning the etiology of the Veteran's current Wegener's disease being related to service are in equipoise, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for Wegener's disease.  


ORDER

Service connection for Wegener's disease is granted.  


REMAND

As it relates to the claim of service connection for a kidney disorder, to include as secondary to the now service-connected Wegener's disease, the Board notes that while the September 2012 VA examiner indicated that the Veteran's kidney cancer was not caused by Wegner's disease per medical literature, the examiner did not address the question of aggravation nor has there been any opinion rendered as to the relationship of any current kidney problems to the Veteran's period of service.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current kidney disorder, and its relationship, if any, to his period of service and/or his service-connected Wegener's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination by a VA physician to assist in determining the nature and etiology of any current kidney disorder, to include kidney cancer.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current kidney disorder, to include kidney cancer, had its onset in service or is otherwise related to the Veteran's period of service?

(b)  If not, is it as likely as not (50 percent probability or greater) that any current kidney disorder, to include kidney cancer, is caused by the service-connected Wegener's disease?

(c)  If not, is it at least as likely as not (50 percent probability or greater) that any current kidney disorder, to include kidney cancer, is aggravated (permanently worsened) by the service-connected Wegener's disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


